IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JOURNAL, INC. PLAINTIFF
V. CIVIL ACTION NO. 1:21-cy-00072-GHD-RP
GOOGLE, LLC; and FACEBOOK, INC, DEFENDANTS
ORDER OF RECUSAL

The undersigned hereby RECUSES himself from further participation in this cause. The
case sub judice is returned to the Clerk of the United States District Court for the Northern District ‘

of Mississippi for reassignment.

ae
NG
SO ORDERED, this, the Ay of June, 2021
, CtrneDAd gr

SENIOR U.S. DISTRICT JUDGE

 
